Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mehta et al (2005/0282449).
Mehta et al discloses a bitumen roofing composite having an upper surface and a lower surface comprising: a first composite bitumen layer (30) having a first side and a second side, wherein the first composite bitumen layer comprises a first carrier saturated with bitumen (par 14; modified bitumen); and a fire resistant (FR) fleece (3) having a first side and a second side (figure 4), wherein the first side of the FR fleece and the second side of the first bitumen composite layer are in intimate contact, wherein the FR fleece comprises a plurality of FR fibers and a plurality of first char fibers (par 11, 13; glass, polycarbonate).
Mehta et al does not disclose the fleece being staple or scaffold.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mehta et al to show fleece being staple and scaffold in order to provide a fleece with multiple construction configuration reinforcing the roofing composite such that the roofing composite is reinforced in a variety of dimensions.  
	Per claim 2, Mehta et al further shows the second side of the FR fleece forms the lower surface of the bitumen roofing composite (figure 4).
	Per claim 3, Mehta et al as modified shows all the claimed limitations except for  the roofing composite further comprises a plurality of granules on the first side of the first bitumen composite layer, wherein the plurality of granules forms the upper surface of the bitumen roofing composite.
	Mehta et al (par 4) discloses the well known use of granules ontop of a roofing product.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mehta et al to show the roofing composite further comprises a plurality of granules on the first side of the first bitumen composite layer, wherein the plurality of granules forms the upper surface of the bitumen roofing composite since having granules on the upper surface would provide further protection for the composite against the sun/environment, and is well known in the art as disclosed by Mehta et al.
	Per claim 4, Mehta et al (figure 4) further shows a second composite bitumen layer (1, bottom) having a first side and a second side, wherein the second composite bitumen layer comprises a second carrier saturated with bitumen.
	Per claim 5, Mehta et al as modified shows all the claimed limitations except for the first char scaffold fibers are selected from the group consisting of partially oxidized acrylonitrile fibers, silica fibers, and ceramic fibers.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mehta et al’s modified structures to show
the first char scaffold fibers are selected from the group consisting of partially oxidized acrylonitrile fibers, silica fibers, and ceramic fibers since it since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; and since Mehta et al discloses the use of glass fibers, a selection of material providing the same char function would have been obvious to one having ordinary skill in the art.
	Per claim 6, Mehta as modified shows all the claimed limitations except for the FR fleece comprises between about between about 30 and 70 % by weight FR staple fibers, between about 20 and 50% by weight char scaffold fibers, and between about 0 and 30 % by weight polyester fibers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mehta et al’s modified structures to show
the FR fleece comprises between about between about 30 and 70 % by weight FR staple fibers, between about 20 and 50% by weight char scaffold fibers, and between about 0 and 30 % by weight polyester fibers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art thus would have found it obvious to modify Mehta’s structure to show the claimed weight percentages in order to arrive at a particular engineering requirement.
	Per claims 7-8, Mehta et al further discloses a roofing system, the bitumen roofing composite attached to a roof deck or built-up roof deck, wherein the bitumen roofing composite is oriented such that the lower surface of the bitumen roofing composite faces the roof deck or built-up roof deck
	Per claims 9-18, Mehta et al (par 11, 13, 17) further shows the first carrier comprises a first carrier scrim, wherein the first carrier comprises a first nonwoven mat, wherein the first carrier comprises a plurality of yarns, wherein the first carrier comprises a first carrier scrim and a first nonwoven mat, wherein the first carrier scrim and the first nonwoven mat are attached together, wherein the first carrier scrim is embedded into the first nonwoven mat, wherein the first carrier comprises a plurality of yarns and a first nonwoven mat, wherein the plurality of yarns and the first nonwoven mat are attached together, wherein the plurality of yarns is embedded into the first nonwoven mat, wherein the first carrier scrim comprises a plurality of glass fibers.
	Per claims 19-20, Mehta et al as modified further shows at least a portion of the first char scaffold fibers are in a reinforcing scrim embedded into the FR fleece, the FR fleece further comprises a plurality of second char scaffold fibers in a reinforcing scrim embedded into the fleece selected from the group consisting of glass fibers, carbon fibers, partially oxidized acrylonitrile fibers, polyphenylene sulfide fibers, and aramid fibers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different roofing membrane composite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

9/22/2022